DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2020 has been entered.
3.	Claims 1-6, 8, 10-22 are presented for examination.
EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.1	Authorization for this examiner’s amendment was given in a telephone interview with Nilesh Amin (Reg. No. 58,407) on 06/16/2022.
4.2	The application is amended as follow:
	Claims 10 and 16 are cancelled.



1.	(Currently Amended) A system, comprising: 
a quantum processor; 
a memory that stores computer executable components; and 
a classical processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
a classical optimizer component that determines, using a classical optimization process, one or more parameters for a first portion of a quantum amplitude estimation process based on an objective function produced by the quantum amplitude estimation process; and 
wherein the quantum processor performs a second portion of the quantum amplitude estimation process, using the one or more parameters, based on a probabilistic distribution associated with a decision-making problem, wherein the quantum processor comprises a simulator that simulates the decision-making problem based on the quantum amplitude estimation process to generate an update to the objective function, 
wherein the simulator simulates the decision-making problem based on the quantum amplitude estimation process to improve performance of the simulator associated with the quantum processor.

11.	(Currently Amended) A computer-implemented method, comprising:
estimating, by a system, via a quantum processor, using a first portion of a quantum amplitude estimation process, an objective function;
performing, by the system, via a classical processor operatively coupled to the quantum processor, a classical optimization process for a second portion of the quantum amplitude estimation process based on the objective function to generate a continuous parameter for a next estimation of the objective function by the first portion of the quantum amplitude estimation process, 
wherein the performing the classical optimization process comprises improving efficiency of a simulation associated with the quantum processor.

17.	(Currently Amended) A system, comprising:
a quantum processor that performs a first portion of a quantum amplitude estimation process based on a probabilistic distribution associated with a decision-making problem to generate an objective function; and
a classical processor, operatively coupled to the quantum processor, that optimizes a parameter for a next execution of the quantum amplitude estimation process using the objective function and a classical optimization process for a second portion of the quantum amplitude estimation process based on a type of decision variables associated with the decision-making problem,
 wherein the classical optimization process comprises improving efficiency of a simulation associated with the quantum processor.
Allowable Subject Matter
5.	Claims 1-6, 8, 11-15, and 17-22 are allowed.
5.0	The following is an examiner’s statement of reasons for allowance: 
5.1	In view of the amendment submitted on 05/20/2022 along with Applicant’s filed remarks, and the attached Examiner’s amendment above, all pending rejections of the claims are withdrawn and the claims are allowed, as neither of the cited references, taken either alone or in combination with the prior art of record discloses the instant claims, in the manner shown by the claims.  
5.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        June 16, 2022